DETAILED ACTION
Status of Claims 
Applicant’s Restriction/Election Response filed on 06/10/2022 have been considered.
Claims 12-20 have been cancelled.
Claims 1-11 have been examined.
Claims 1-11 are currently pending.

Election/Restriction
Applicant’s election of claims 1-11 without traverse in the reply filed on 06/10/2022 is acknowledged.
Priority
The current Application claims priority from Foreign Application JP 2020-044898, filed 03/16/2020. Therefore, the instant claims receive the effective filing date of 03/16/2020.

Information Disclosure Statement
Information Disclosure Statement received 03/12/2021 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 128, 1521, 148, and 1421.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-10 are objected to because of the following informalities:  
-Claim 2 reads “the processing of permitting delay of repayment includes processing of permitting delay of repayment” but should likely read “the processing of permitting delay of the repayment includes processing of permitting delay of the repayment”
Claims 6-7 inherits the deficiencies noted in claim 2 and are therefore objected to on the same basis.
-Claim 3 reads “the processing of permitting delay of repayment includes processing of determining the number of days” but should likely read “the processing of permitting delay of the repayment includes processing of determining a number of days”
-Claim 4 reads “the processing of permitting delay of repayment includes…the number of days” but should likely read “the processing of permitting delay of the repayment includes…a number of days”
Claim 5 inherits the deficiencies noted in claim 4 and is therefore objected to on the same basis.
-Claim 6 reads “the processing of permitting delay of repayment includes…the number of days” but should likely read “the processing of permitting delay of the repayment includes…a number of days”
Claim 7 inherits the deficiencies noted in claim 6 and is therefore objected to on the same basis.
-Claim 8 reads “processing of canceling the permission of delay of repayment when the listing of the listed item is canceled” but should likely read “processing of canceling the permission of delay of the repayment when the listing of the listed item is canceled”
-Claim 9 reads “allotting at least part of sale proceeds of the listed item to repayment of debt associated with the first user” but should likely read “allotting at least part of sale proceeds of the listed item to the repayment of the debt associated with the first user”
Claim 10 inherits the deficiencies noted in claim 9 and is therefore objected to on the same basis.
-Claim 10 reads “wherein the processing of allotment to repayment of the debt includes allotting sale proceeds of the listed item to repayment” but should likely read “wherein the processing of allotment to the repayment of the debt includes allotting sale proceeds of the listed item to the repayment
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 recite “processing of….” This is recited prior to any action recited in the limitations. For instance, claims 1 and 11 recite “processing of acquiring…; processing of listing…; processing of permitting delay….” It is unclear to one of ordinary skill in the art the “processing of” the actions recited in the claim language is intended to mean. How is each step being processed? Is each step processed in a certain way not recited? Is “processing of” merely reiterating that these actions are executed by the one or plurality of processors? For the purpose of this examination, Examiner interprets the various recitations of “processing of” as reiterating that these actions are executed by the one or plurality of processors.

Claim 10 recites “wherein the processing of allotment to repayment of the debt includes allotting sale proceeds of the listed item to repayment of a debt on a nearest repayment day on or later than a day on which the listed item is traded.” It is unclear to one of ordinary skill in the art if “a debt” is referring to the previously introduced debt. Is “a debt” intended to be “the debt?” Is “a debt” intended to be a portion of the previously introduced debt? Is “a debt” intended to be a newly introduced debt? For the purpose of this examination, Examiner interprets “wherein the processing of allotment to repayment of the debt includes allotting sale proceeds of the listed item to repayment of a debt on a nearest repayment day on or later than a day on which the listed item is traded” as “wherein the processing of allotment to repayment of the debt includes allotting sale proceeds of the listed item to repayment of a portion of the debt on a nearest repayment day on or later than a day on which the listed item is traded.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories. All the claims are directed to one of the four statutory categories (YES). 

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception. Step 2A is a two-prong inquiry.

Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
-processing of acquiring a listing request for a listed item from a first information processing device used by a first user; 
-processing of listing the listed item; and 
-processing of permitting delay of repayment of a debt associated with the first user based on a listed price or market price of the listed item
The above limitations recite the concept of permitting delay of a debt associated with a user. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of processing of listing the listed item; and processing of permitting delay of repayment of a debt associated with the first user based on a listed price or market price of the listed item are processes that, under their broadest reasonable interpretation, cover a commercial interaction.  For example, “listing” and “permitting” in the context of this claim encompasses advertising, and marketing or sales activities.

Similarly, the limitation of processing of acquiring a listing request for a listed item from a first information processing device used by a first user is a process that, under their broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the listing request is acquired from the first information processing device, nothing in the claim element precludes the step from practically being performed by people.  For example, but for the “first information processing device” language, “acquiring” in the context of this claim encompasses advertising, and marketing or sales activities.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
-processing of acquiring a listing request for a listed item from a first information processing device used by a first user; 
-processing of listing the listed item; and 
-processing of permitting delay of repayment of a debt associated with the first user based on a listed price or market price of the listed item
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea) as supported by paragraph [0042] Applicant’s specification – “The processor 111 not restrictively but exemplarily includes one or a plurality of central processing units (CPUs), micro processing units (MPUs), graphics processing units (GPUs), microprocessors, processor cores, multiprocessors, application-specific integrated circuits (ASICs), field programmable gate arrays (FPGAs) and may achieve processing, a function, or a method disclosed in each embodiment.” Specifically, the additional elements of an information processing device, one or a plurality of processors, and first information processing device are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions of acquiring data, listing data [i.e. receiving data and transmitting data], and permitting delay of data [i.e. delaying the receipt and transmission of data]) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.

Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application. 

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claim 11 is an information processing device reciting similar functions as claim 1. Examiner notes that Claim 11 similarly recites the additional elements of an information processing device, one or a plurality of processors, and a first information processing device, however, claim 11 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Therefore, claim 11 does not provide an inventive concept and do not qualify as eligible subject matter.

Dependent claims 2-10, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-10 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions such as, at least, marketing or sales activities. Dependent claims 2-4 and 6-7 do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 5 and 8-10 recite the additional elements of browse a page, bookmark registration, comment provision, and the one or plurality of processors, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to perform the abstract idea. As such, under prong two of Step 2A, claims 2-10 are not indicative of integration into a practical application for at least similar reasons as discussed above. Thus, dependent claims 2-10 are “directed to” an abstract idea. Next, under Step 2B, similar to the analysis of claims 1 and 11, dependent claims 2-10 analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e. permitting delay of a debt associated with a user) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al. (JP 2001-202469 A), hereinafter Iwase, in view of Hagen et al. (US 2017/0004487 A1), hereinafter Hagen.
Regarding claim 1, Iwase discloses an information processing method executed by an information processing device including one or a plurality of processors (i.e. [0018]), wherein the one or plurality of processors execute: 
-processing of acquiring a listing request for a listed item from a first information processing device used by a first user (Iwase, see at least: “In a network auction, First, a seller (seller) writes information on an item to be sold from a terminal device [i.e. from a first information processing device used by a first user] to a server device of an auction organizer via a network. The written information is made available for browsing from any terminal device connected to the network for a predetermined period by the host device of the organizer. Any participant who is interested in the auction accesses the server device of the auction organizer from the terminal device and browses the product” [0003] and “First, in response to a request from the selling node device 31 [i.e. processing of acquiring a listing request], the selling accepting unit 211 of the auction unit 210 communicates with the selling node device 31 via the communication processing unit 270 and the network 10 so that the product for the auction is placed [i.e. a listing request for a listed item]” [0028]);
-processing of listing the listed item (Iwase, see at least: “when a new product is put on the market, the product list unit 213 lists the product [i.e. processing of listing the listed item] on the auction target product so that information on the product can be provided” [0031]); and
-repayment of a debt associated with the first user (Iwase, see at least: “In addition, the loan processing unit 233 is Information for specifying the seller who has applied for the loan [i.e. associated with the first user] is output to 37, and an instruction is made to check whether or not the seller who has applied for the loan is an appropriate member to make the loan” [0041] and “the loan processing unit 233 manages the scheduled repayment date and the like for each loan based on the loan information for each member stored in the user information management unit 250, and notifies the seller of the scheduled repayment date [i.e. repayment of a debt associated with the first user]” [0044]).
Iwase does not explicitly disclose permitting delay of repayment of a debt based on a listed price or market price of the listed item.
Hagen, however, teaches providing payment options (i.e. abstract), including the known technique of permitting delay of repayment of a debt based on a listed price or market price of the listed item (Hagen, see at least: “the payment options 1410 may be customized based on the consumer and the transaction details; that is, different payment options may be presented to the consumer for a total transaction amount that falls within a first range than in transaction amount that falls within a different range [i.e. based on a listed price or market price of the listed item]. Additionally or alternatively, different payment options may be presented to a first consumer than to a second consumer, based on different risks of default between the consumers computed by the system…a consumer with a computed credit risk score below another threshold may be presented with “Bill me later” or “Bill me in five monthly installments.” [i.e. permitting delay of repayment of a debt] Likewise, payment options presented may be limited to the payment options that the consumer has specified in their preferences for their account with the payment provider” [0163]). This known technique is applicable to the information processing method of Iwase as they both share characteristics and capabilities, namely, they are directed to providing payment options.
It would have been recognized that applying the known techniques of permitting delay of repayment of a debt based on a listed price or market price of the listed item, as taught by Hagen, to the teachings of Iwase would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar information processing methods. Further, adding the modification of permitting delay of repayment of a debt based on a listed price or market price of the listed item, as taught by Hagen, into the information processing method of Iwase would have been recognized by those of ordinary skill in the art as resulting in an improved information processing method that would allow determining an ideal reduction in the cost of credit in order to encourage more users to finalize transactions, thereby allowing a creditor to maintain profitability through increased volume (Hagen, [0030]).

Regarding claim 2, Iwase in view of Hagen teaches the information processing method according to claim 1. Iwase further discloses:
-wherein the processing of repayment includes processing of repayment of the debt associated with the first user (Iwase, see at least: “In addition, the loan processing unit 233 is Information for specifying the seller who has applied for the loan [i.e. associated with the first user] is output to 37, and an instruction is made to check whether or not the seller who has applied for the loan is an appropriate member to make the loan” [0041] and “the loan processing unit 233 manages the scheduled repayment date and the like for each loan based on the loan information for each member stored in the user information management unit 250, and notifies the seller of the scheduled repayment date [i.e. repayment of a debt associated with the first user]” [0044]).
Hagen further teaches providing payment options (i.e. abstract), including the known technique of permitting delay of repayment of the debt based on the listed price or market price of the listed item and a credence score of the first user (Hagen, see at least: “the payment options 1410 may be customized based on the consumer and the transaction details; that is, different payment options may be presented to the consumer for a total transaction amount that falls within a first range than in transaction amount that falls within a different range [i.e. based on a listed price or market price of the listed item]. Additionally or alternatively, different payment options may be presented to a first consumer than to a second consumer, based on different risks of default between the consumers computed by the system…a consumer with a computed credit risk score [i.e. and a credence score of the first user] below another threshold may be presented with “Bill me later” or “Bill me in five monthly installments.” [i.e. permitting delay of repayment of the debt] Likewise, payment options presented may be limited to the payment options that the consumer has specified in their preferences for their account with the payment provider” [0163]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Iwase with Hagen for the reasons identified above with respect to claim 1.

Regarding claim 3, Iwase in view of Hagen teaches the information processing method according to claim 1. 
Hagen further teaches providing payment options (i.e. abstract), including the known technique of the processing of permitting delay of repayment including processing of determining the number of days by which the debt is to be delayed and/or a debt amount in which the debt is to be delayed (Hagen, see at least: “if the first party is identified as having a low risk of default [i.e. wherein the processing of permitting delay of repayment includes processing of determining], more generous payment options may be presented (e.g., zero percent down for the first three months, payment installments, bill later [i.e. determining the number of days by which the debt is to be delayed and/or a debt amount in which the debt is to be delayed], extend credit with a lower interest rate than less generous credit, etc.)” [0184] and “A first option may be, “pay in X” (or “PIX” for short), which is an option that allows the user to fulfill the payment obligations within a certain amount of time (e.g., six months, one week, 60 days, etc.)” [0087]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Iwase with Hagen for the reasons identified above with respect to claim 1.

Regarding claim 6, Iwase in view of Hagen teaches the information processing method according to claim 2. 
Hagen further teaches providing payment options (i.e. abstract), including the known technique of the processing of permitting delay of repayment including processing of determining, based on the 122871-5010-US2Response to Election/Restriction Requirementcredence score, the number of days by which the debt is to be delayed and/or a debt amount in which the debt is to be delayed (Hagen, see at least: “different payment options may be presented to a first consumer than to a second consumer, based on different risks of default between the consumers computed by the system…a consumer with a computed credit risk score below another threshold [i.e. determining, based on the 122871-5010-US2Response to Election/Restriction Requirementcredence score] may be presented with “Bill me later” or “Bill me in five monthly installments.” [i.e. permitting delay of repayment includes processing of determining, based on the 122871-5010-US2Response to Election/Restriction Requirementcredence score] Likewise, payment options presented may be limited to the payment options that the consumer has specified in their preferences for their account with the payment provider” [0163] and “if the first party is identified as having a low risk of default [i.e. wherein the processing of permitting delay of repayment includes processing of determining based on the 122871-5010-US2Response to Election/Restriction Requirementcredence score], more generous payment options may be presented (e.g., zero percent down for the first three months, payment installments, bill later [i.e. the number of days by which the debt is to be delayed and/or a debt amount in which the debt is to be delayed], extend credit with a lower interest rate than less generous credit, etc.)” [0184]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Iwase with Hagen for the reasons identified above with respect to claim 2.
Examiner Note: A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim 11 recites limitations directed towards information processing device including one or a plurality of processors (i.e. [0018]). The limitations recited in claim 11 are parallel in nature to those addressed above for claim 1, and are therefore rejected for those same reasons set forth above in claim 1.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase, in view of Hagen, in further view of Atieque et al. (US 2021/0012417 A1), hereinafter Atieque.
Regarding claim 4, Iwase in view of Hagen teaches the information processing method according to claim 1. 
Iwase in view of Hagen does not explicitly teach the processing of permitting delay of repayment including processing of determining, based on an action from a second user, the number of days by which the debt is to be delayed and/or a debt amount in which the debt is to be delayed.
Atieque, however, teaches automatically making a decision as to whether or not to over a payment option (i.e. abstract), including the known technique of processing of permitting delay of repayment including processing of determining, based on an action from a second user, the number of days by which the debt is to be delayed and/or a debt amount in which the debt is to be delayed (Atieque, see at least: “The financial facility 120 may also provide merchants with financial support, such as through the lending of capital (e.g., lending funds, cash advances, and the like) and provision of insurance” [0049] and “the function output may be classified with one or more threshold values that will affect the IP offer [i.e. the processing of permitting delay of repayment]. One or more set points may affect the length of the term offered [i.e. includes processing of determining the number of days by which the debt is to be delayed and/or a debt amount in which the debt is to be delayed], the interest rate, and the leniency of the payments” [0114] and “The customer-specific variable may be based on, for example one or more of:…customer—e-commerce system interactions—certain behaviors of customers when interacting with e-commerce systems can be tracked and correlated with chargeback. Examples include length of time browsing the product web page [i.e. based on an action from a second user], checkout history, types of products bought/interested in—frequent high risk purchaser, outside general area purchases (e.g. someone with a history of interest in clothing buys kitchen appliances); number of visits to an item’s page” [0102]-[0105] Examiner notes that IP stands for installment payments). This known technique is applicable to the information processing method of Iwase in view of Hagen as they both share characteristics and capabilities, namely, they are directed to automatically making a decision as to whether or not to over a payment option.
It would have been recognized that applying the known techniques of processing of permitting delay of repayment including processing of determining, based on an action from a second user, the number of days by which the debt is to be delayed and/or a debt amount in which the debt is to be delayed, as taught by Atieque, to the teachings of Iwase in view of Hagen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar information processing methods. Further, adding the modification of processing of permitting delay of repayment including processing of determining, based on an action from a second user, the number of days by which the debt is to be delayed and/or a debt amount in which the debt is to be delayed, as taught by Atieque, into the information processing method of Iwase in view of Hagen would have been recognized by those of ordinary skill in the art as resulting in an improved information processing method that would reduce the likelihood of chargebacks and make installment payments more convenient (Atieque, [0005]).

Regarding claim 5, the combination of Iwase/Hagen/Atieque teaches the information processing method according to claim 4. 
Atieque, however, teaches automatically making a decision as to whether or not to over a payment option (i.e. abstract), including the known technique of the action including at least one of browse of a page of the listed item, bookmark registration of the listed item, and comment provision to the listed item (Atieque, see at least: “The customer-specific variable may be based on, for example one or more of:…customer—e-commerce system interactions—certain behaviors of customers when interacting with e-commerce systems can be tracked and correlated with chargeback. Examples include length of time browsing the product web page [i.e. wherein the action includes at least one of browse of a page of the listed item, bookmark registration of the listed item, and comment provision to the listed item], checkout history, types of products bought/interested in—frequent high risk purchaser, outside general area purchases (e.g. someone with a history of interest in clothing buys kitchen appliances); number of visits to an item’s page” [0102]-[0105] Examiner notes that IP stands for installment payments). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Iwase in view of Hagen with Atieque for the reasons identified above with respect to claim 4.

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase, in view of Hagen, in further view of Frohwein et al. (US 2020/0184550 A1), hereinafter Frohwein.
Regarding claim 7, Iwase in view of Hagen teaches the information processing method according to claim 6. 
Hagen further teaches providing payment options (i.e. abstract), including the known technique of processing of determining, as the credence score is better, a larger number of days by which the debt is to be delayed and/or a larger debt amount in which the debt is to be delayed (Hagen, see at least: “if the first party is identified as having a low risk of default [i.e. determining, as the credence score is better], more generous payment options may be presented (e.g., zero percent down for the first three months, payment installments, bill later [i.e. a larger number of days by which the debt is to be delayed and/or a larger debt amount in which the debt is to be delayed], extend credit with a lower interest rate than less generous credit, etc.)” [0184]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Iwase with Hagen for the reasons identified above with respect to claim 6.
Iwase in view of Hagen does not explicitly teach the credence score being higher.
Frohwein, however teaches a lending or cash advance system that can be integrated with an online commerce site (i.e. abstract), including determining, as the credence score is higher, a larger number of days by which the debt is to be delayed and/or a larger debt amount in which the debt is to be delayed (Frohwein, see at least: “the determination of transaction terms (e.g., interest rate, etc.) can incorporate credit score (and other such information) [i.e. determining, as the credence score is higher] and which particular levels the user has completed (e.g., certain levels may be more beneficial to the user than other levels)” [0117] and “an interest rate on a loan or charges for an advance [i.e. a larger number of days by which the debt is to be delayed and/or a larger debt amount in which the debt is to be delayed] may be determined by incorporating both the user's credit score and the user's level” [0115] Examiner notes that Table I indicates that a higher credit score indicates a more beneficial repayment plan). This known technique is applicable to the information processing method of Iwase in view of Hagen as they both share characteristics and capabilities, namely, they are directed to a lending or cash advance system that can be integrated with an online commerce site.
It would have been recognized that applying the known techniques of determining, as the credence score is higher, a larger number of days by which the debt is to be delayed and/or a larger debt amount in which the debt is to be delayed, as taught by Frohwein, to the teachings of Iwase in view of Hagen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar information processing methods. Further, adding the modification of determining, as the credence score is higher, a larger number of days by which the debt is to be delayed and/or a larger debt amount in which the debt is to be delayed, as taught by Frohwein, into the information processing method of Iwase in view of Hagen would have been recognized by those of ordinary skill in the art as resulting in an improved information processing method that would enable a cash provider or lender to quickly increase an amount of cash available to the seller and/or provide the seller with better rates to take the loan or cash advance (Frohwein, [0005]).

Regarding claim 9, Iwase in view of Hagen teaches the information processing method according to claim 1.
Iwase in view of Hagen does not explicitly teach wherein the one or plurality of processors further execute processing of allotting at least part of sale proceeds of the listed item to repayment of debt associated with the first user when the listed item is traded.
Frohwein, however teaches a lending or cash advance system that can be integrated with an online commerce site (i.e. abstract), including one or plurality of processors further executing processing of allotting at least part of sale proceeds of the listed item to repayment of debt associated with the first user when the listed item is traded (Frohwein, see at least: “If in operation 504, money is received in the seller's account that is from designated customers, then the method proceeds to operation 506, which automatically transfers such funds from the seller's account to the cash server as a repayment [i.e. the one or plurality of processors further execute processing of allotting at least part of sale proceeds of the listed item to repayment of debt associated with the first user when the listed item is traded]. If the money in the seller's account is in excess of what is required for repayment for the current term (e.g., month), then only an amount that is in the agreed upon terms (in operation 502) would be taken. For example, if the agreed upon terms dictate that the seller is to pay $1,000 each month for 3 months from proceeds (receivables) from customer A, and at the first month the seller has receives $2,000 from customer A, then the cash server would automatically transfer only the $1,000 and wait until the next repayment term (e.g., next month) to transfer another $1,000 (but could transfer more if necessary or desired)” [0078]).
It would have been obvious to one of ordinary skill in the art to include in the information processing method as taught by Iwase in view of Hagen, one or plurality of processors further executing processing of allotting at least part of sale proceeds of the listed item to repayment of debt associated with the first user when the listed item is traded, as taught by Frohwein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Iwase in view of Hagen, to include the teachings of Frohwein, in order to enable a cash provider or lender to quickly increase an amount of cash available to the seller and/or provide the seller with better rates to take the loan or cash advance (Frohwein, [0005]).

Regarding claim 10, the combination of Iwase/Hagen/Frohwein teaches the information processing method according to claim 9.
Frohwein, further teaches a lending or cash advance system that can be integrated with an online commerce site (i.e. abstract), including the processing of allotment to repayment of the debt includes allotting sale proceeds of the listed item to repayment of a debt on a nearest repayment day on or later than a day on which the listed item is traded (Frohwein, see at least: “If in operation 504, money is received in the seller's account that is from designated customers, then the method proceeds to operation 506, which automatically transfers such funds from the seller's account to the cash server as a repayment. If the money in the seller's account is in excess of what is required for repayment for the current term (e.g., month), then only an amount that is in the agreed upon terms (in operation 502) would be taken. For example, if the agreed upon terms dictate that the seller is to pay $1,000 each month for 3 months from proceeds (receivables) from customer A, and at the first month the seller has receives $2,000 from customer A, then the cash server would automatically transfer only the $1,000 and wait until the next repayment term (e.g., next month) to transfer another $1,000 [i.e. allotment to repayment of the debt includes allotting sale proceeds of the listed item to repayment of a debt on a nearest repayment day on or later than a day on which the listed item is traded] (but could transfer more if necessary or desired)” [0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Iwase in view of Hagen with Frohwein for the reasons identified above with respect to claim 9.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwase, in view of Hagen, in further view of Kalt et al. (US 2015/0332362 A1), hereinafter Kalt.
Regarding claim 8, Iwase in view of Hagen teaches the information processing method according to claim 1. Iwase further discloses:
-processing of repayment (Iwase, see at least: “the loan processing unit 233 manages the scheduled repayment date and the like for each loan based on the loan information for each member stored in the user information management unit 250, and notifies the seller of the scheduled repayment date [i.e. the processing of repayment]” [0044])
Iwase in view of Hagen does not explicitly teach wherein the one or plurality of processors further execute processing of canceling the permission of delay of repayment when the listing of the listed item is canceled.
Kalt, however, teaches one or more product listings offered for sale on an electronic marketplace (i.e. abstract), including the known technique of one or plurality of processors executing processing of canceling the permission of delay of payment when the listing of the listed item is canceled (Kalt, see at least: “the advantage tool may not charge the seller for implementing the advantageous bump impressions for the product listing until the product listing sells [i.e. the permission of delay of payment]. And in those instances where the product listing does not sell [i.e. when the listing of the listed item is canceled], the seller may not have to pay for the bump impressions enjoyed by the product listing [i.e. the one or plurality of processors further execute processing of canceling the permission of delay of payment]” [0106]). This known technique is applicable to the information processing method of Iwase in view of Hagen as they both share characteristics and capabilities, namely, they are directed to one or more product listings offered for sale on an electronic marketplace.
It would have been recognized that applying the known techniques of one or plurality of processors executing processing of canceling the permission of delay of payment when the listing of the listed item is canceled, as taught by Kalt, to the teachings of Iwase in view of Hagen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar information processing methods. Further, adding the modification of one or plurality of processors executing processing of canceling the permission of delay of payment when the listing of the listed item is canceled, as taught by Kalt, into the information processing method of Iwase in view of Hagen would have been recognized by those of ordinary skill in the art as resulting in an improved information processing method that would limit the financial risk for the seller (Kalt, [0106]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Desilva et al. (US 2017/0323280 A1) teaches facilitating installments for an electronic transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684